Filed 2/15/22 P. v. Lara-Leon CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as speci fied by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B311578
                                                          (Super. Ct. No. 2015019495)
     Plaintiff and Respondent,                                 (Ventura County)

v.

ARIANA LARA-LEON,

     Defendant and Appellant.


            Ariana Lara-Leon appeals from the trial court’s
postjudgment order denying her motion to withdraw her
admission that she violated the terms of her postrelease
community supervision (PRCS). She contends the court erred
when it denied her motion without an evidentiary hearing. We
affirm.
           FACTUAL AND PROCEDURAL HISTORY
            In March 2018, Leon pled guilty to unlawfully driving
or taking a vehicle (Veh. Code, § 10851, subd. (a)) and willfully
evading a peace officer (Veh. Code, § 2800.2, subd. (a)). The trial
court suspended the imposition of sentence and ordered her to
serve three years of formal probation. The court later terminated
probation and sentenced Leon to 16 months in state prison. Leon
completed her sentence, and was placed on PRCS pursuant to
Penal Code1 section 3450.
             In January 2021, the probation department
petitioned the trial court to revoke Leon’s PRCS, alleging that
she violated its terms by committing new theft-related offenses.
Leon had an informal hearing with a probation officer a few days
after her arrest. The officer told Leon of her alleged violations
and advised her of her PRCS rights. Leon waived her rights,
admitted that she violated the terms of PRCS, and agreed to a
period of confinement not to exceed 180 days in county jail.
             The following month, Leon moved to withdraw her
admission, arguing that it was not knowing and voluntary. At a
hearing, the probation officer confirmed that he advised Leon of
her rights, going over the admission form “two or three times.”
The trial court denied Leon’s motion. Leon then requested an
evidentiary hearing on whether her admission was knowing and
voluntary. The court denied her request.
                            DISCUSSION
             Leon contends the trial court erred when it denied
her motion to withdraw her admission without an evidentiary
hearing on whether it was knowing and voluntary. But even if
the court erred, on appeal Leon is required to show that that
error prejudiced her. (In re La Croix (1974) 12 Cal.3d 146, 154-
155.) Both her opening brief and her reply brief “make[]
absolutely no such showing” (In re Winn (1975) 13 Cal.3d 694,
698)—indeed, they don’t even argue prejudice. Her appeal fails
on that basis alone. (People v. Jordan (1986) 42 Cal.3d 308, 316.)

      1 Unlabeled statutory references are to the   Penal Code.


                                2
              It also fails on the merits. If a probation officer has
probable cause to believe that a person has violated the terms of
PRCS, the officer may rearrest the person (§ 1203.2, subd. (a))
and petition the trial court to terminate supervision (§ 3455,
subd. (a)). Prior to a hearing on the petition, the officer may
bring the person before the probation department for an informal
hearing. (Id., subd. (b)(1).) At that hearing the person may
“waive . . . [the] right to counsel, admit the violation of [PRCS],
waive a court hearing, and accept the proposed modification of
. . . supervision.” (Id., subd. (a); see also People v. Byron (2016)
246 Cal.App.4th 1009, 1015 [noting that waivers may be taken
“[a]t any point during the process”].)
              A person who admits that they violated the terms of
PRCS may withdraw their admission upon a showing of good
cause. (People v. Patterson (2017) 2 Cal.5th 885, 894.) “‘Mistake,
ignorance[,] or any other factor overcoming the exercise of free
judgment [provides] good cause for [the] withdrawal of’” such an
admission. (Ibid.) The person seeking withdrawal bears the
burden of establishing the grounds for good cause by clear and
convincing evidence. (Ibid.) A trial court’s conclusion that they
failed to carry this burden is reviewed for abuse of discretion.
(Ibid.)
              There was no abuse of discretion here. At the
informal hearing, the probation officer advised Leon of her PRCS
rights. Leon waived them and admitted that she violated the
terms of her PRCS. At the subsequent hearing on Leon’s motion
to withdraw her admission, the officer confirmed that he advised
Leon of her rights. Leon did not contradict the officer’s account.
It was thus proper for the court to deny her withdrawal motion




                                  3
without an evidentiary hearing. (People v. Superior Court
(Zamudio) (2000) 23 Cal.4th 183, 201.)
                         DISPOSITION
           The trial court’s order denying Leon’s motion to
withdraw her admission that she violated the terms of PRCS,
entered March 8, 2021, is affirmed.
           NOT TO BE PUBLISHED.




                                  TANGEMAN, J.


We concur:



             GILBERT, P. J.



             YEGAN, J.




                              4
                    Nancy L. Ayers, Judge

               Superior Court County of Ventura

                ______________________________


            Claudia Y. Bautista, Public Defender, and William
Quest, Deputy Public Defender, for Defendant and Appellant.
            Rob Bonta, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Assistant Attorney General, Noah P. Hill and Nima Razfar,
Deputy Attorneys General, for Plaintiff and Respondent.